DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.

Claim Status
3.  The amendment, filed 11/24/21, has been entered. Claims 1-2, 30-32, and 95-97 are pending and under examination. Claims 1, 31-32, and 33-94 are cancelled. Claims 95-97 are newly added. Claims 1 and 30-32 are amended. 

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 11/24/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
5.  The following are withdrawn from the Office Action, filed 06/25/21:
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite, found on page 21, at paragraph 14, is moot in light of Applicant’s cancellation thereof.

Maintained Rejection: Claim Rejections - 35 USC § 112
6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


7.  Claims 1-2, 30-32, and 95-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to 
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Furthermore, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.' Fiers, 984 F.2d at 1171, 25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

	Instant claims are drawn to method(s) of treating attention-deficit/hyperactivity disorder (ADHD) in a subject comprising administering a therapeutically effective amount of a composition comprising a heat-killed or live-attenuated Mycobacterium to the subject, wherein the subject suffers from or is suspected of suffering from ADHD; wherein the heat-killed or live attenuated Mycobacterium is a Bacille Calmette-Guerin (BCG) strain of Mycobacterium bovis and the therapeutically effective amount is a unit 6 to 109 cells; and wherein administration reduces at least one sign or symptom of ADHD, including inattention, impulsivity, and/or hyperactivity. Consequently, it remains the Office’s position that (1) the independent claim constitutes a "broad generic claim”; and (2) the claimed genus has substantial variation because of the numerous options permitted. 
MPEP §2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance (as in the instant case), the disclosure must describe a sufficient variety of species to reflect the variation within that genus. Although the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number to adequately describe a broad genus. The courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus (e.g. see In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618).  Further, MPEP §2163 states that the disclosure of only one or two species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]. "See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) "[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
In the instant case, the specification states “...there is no cure for ADHD...” (see [0005]). The specification describes a single prophetic example of a placebo-controlled study that “could be” used to evaluate the safety and efficacy of a BCG vaccine (i.e. Mycobacterium tuberculosis) in treating Attention-Deficit/Hyperactivity Disorder (ADHD); see page 31. However, since the example is prophetic, there are no results to evaluate, and thus there is no evidence of record that administration of a BCG vaccine, under what conditions (i.e. what therapeutic concentrations within the 3-order magnitude of range, which routes of administration, using which dosing schedules, to which patients with or without other medications, etc.) actually treats (i.e. defined as curing, see below) ADHD or any of the symptoms thereof. It is noted that the specification defines treating to encompass “...with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve or affect the disease, the symptoms of disease, or the predisposition toward disease” (e.g. see [0025]); however, the specification does not adequately describe methods for curing ADHD or reducing any symptom thereof and, consequently, there is no evidence of record that administration of a BCG vaccine cures and/or otherwise treats ADHD and thus no evidence of record that Applicant is/was in possession of such methods. At best, the specification is a plan or wish for what could be done.  Further, the specification does not adequately describe methods wherein administration of BCG reduces at least one sign or symptom of ADHD in general, or wherein the sign or symptom is selected from inattention, impulsivity, and/or H1 cytokines, upregulation of granzyme B, or both, nor does the specification adequately describe how this immune system activity is related to curing ADHD and/or reducing symptoms of ADHD (i.e. the specification lacks this critical nexus).  The specification does not adequately describe methods wherein detecting a baseline expression level of one or more chemokines and/or cytokines, VEGF, G-CSF, EGF, granzyme B, FGF-basic and HGF in the subject suffering from or suspecting of suffering from ADHD prior to the administration of the composition comprising BCG yields a method for curing ADHD and/or reducing the symptoms of ADHD (i.e. lacks a nexus). The specification does not adequately describe methods wherein the chemokines and/or cytokines are selected form the group consisting of IL-1, IL-IRA, IL-2, IL2R, IL-4, IL-5, IL-6, IL-7, IL-8, IL-10, IL-12, IL-13, IL-15, IL-17, IL-21, IFN-y, IFN-o, TNF-a, IP-10, MCP-1, MIG, MIP-a, MIP-B, GM-CSF, Eotaxin, and RANTES nor adequately describe a nexus between elevated chemokines and/or cytokines and treating or curing ADHD and/or reducing the symptoms thereof.  Consequently, based on this lack of information within the specification, there is evidence that a representative number and a representative variety of methods for treating (including curing) ADHD and/or the symptoms thereof, have not yet been identified and thus, evidence that Applicant is/was not in possession of any such methods.  Therefore, it remains the Office’s position that even one of skill in the art would not conclude that Applicant was in possession of the invention as claimed and that the specification 
The state of the art, before the effective filing date of the instant application, also does not provided adequate written description support.  With regards to diagnosing ADHD, it is noted that the American Psychiatric Association’s Diagnostic and Statistical Manual is the standard used, as evidenced by, for example, Bell 2011 (A Critical Review of ADHD Diagnostic Criteria: What to Address in the DSM-V; Journal of Attention Disorders 15(1):3-10), which teaches that to receive a formal diagnosis of ADHD an individual must exhibit 6 or more symptoms before the age of 7 in two or more contexts (see page 3, Introduction).  Further, the type and levels of cytokines associated with ADHD is unpredictable, as evidenced by, for example, Leffa et al. 2017 (Increased Oxidative Parameters and Decreased Cytokine Levels in an animal model of Attention-Deficit/Hyperactivity Disorder; Neurochem Res 42:3084-3092) which teaches that although ADHD is a common disorder, its pathophysiology is not completely understood and studies on neuroimaging, cognition, and biochemical assessment have been delineating ADHD as a heterogeneous disorder with a multifactorial causation (e.g. page 3084, Introduction; all emphases added). Leffa also teaches that some studies have shown increases in cytokine expression associated with attention problems, whereas other studies have shown decreases, and still others have recorded no clear differences (i.e. there is no art-recognized correlation between the claimed cytokines and ADHD; e.g. page 3085, left column; and page 3086, right column; and Figure 3).  Thus, the state of the art provides evidence that there is unpredictability in the results obtained from any species other than those specifically enumerated (which in the instant case is zero). Accordingly, the evidence indicates even skilled artisans could not 
Consequently, neither the specification nor the state of the art provides sufficient written description to support the genus encompassed by the claims. Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.).  Given the above analysis of the factors as a whole, which the courts have determined are critical in determining whether Applicant is in possession of, or the specification supports, the claimed invention, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Applicant’s Arguments
8. Applicant argues:
As amended, the specification has adequate support for methods of treating ADHD comprising administration of a BCG strain; citing several paragraphs and example 1 (see Remarks, page 5).
The specification describes a reduction to practice such that a person with at least a Bachelor’s degree would conclude Applicant was in possession of the claimed invention (see Remarks, page 5).
Response to Arguments
9.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, the Office disagrees with Applicant’s assessment since paragraph [28] is merely an overview; [34-39] identifies a variety of mycobacterial species and strains that might be used; and [46-57] state that, for example, dosage for any one subject depends on many factors, including the subject’s size, body surface area, age, the particular composition to be administered, time and route of administration, general health, and other drugs being administered concurrently and then subsequently provide only highly generalized teachings for numerous concentrations spanning over at least three orders of magnitude (i.e. ranging from 106 to 109 cells per ml; and 5 to 1500 microliters; and 0.01 mg to 2 mg); and/or administered on a wide variety of dosing schedules (i.e. ranging from 8-10 times over 4 weeks to 1 time per year for 1 to 10 years); using any known route of administration, with or without additional agents or substances. Thus, this argument is not persuasive because none of the highly-generic, boilerplate teachings actually demonstrates Applicant was in possession of the claimed method, but rather supports the Office’s position that the specification is merely a wish or plan for possession, as set forth above.  Further, MPEP 2163 states an adequate written description of a chemical invention requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed; emphasis added; see, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004).  Thus, it remains the Office’s position that the specification contains sufficient precision to constitute possession.

Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.


Maintained Rejection: Claim Rejections - 35 USC § 112
10.  Claims 1-2, 30-32, and 95-97 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.   The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is an enablement rejection.
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands, 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.  Although all the factors were considered, the most relevant ones are discussed below.  In the instant case:
Nature of the invention: The nature of the invention is method(s) of treating Mycobacterium to the subject, wherein the subject suffers from or is suspected of suffering from ADHD; wherein the heat-killed or live attenuated Mycobacterium is a Bacille Calmette-Guerin (BCG) strain of Mycobacterium bovis and the therapeutically effective amount is a unit dose comprising from 106 to 109 cells (i.e. 3 orders of magnitude range). Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those specifically enumerated (i.e. instant case is zero); see MPEP 2163. Accordingly, it is the Office’s position that undue experimentation would be required to practice the claimed methods, with a reasonable expectation of success, because it would not be predictable from the disclosure of any one particular species what other species may or may not work; see MPEP 2164.03. In the instant case, there are no adequately disclosed species and no evidence of record that supports administration of a heat-killed or live-attenuated strain of Mycobacterium bovis BCG treats or cures ADHD or any symptoms thereof. Thus, even a skilled artisan would need to start from scratch to determine essential elements of the method including dose, frequency, route of administration, patient population, additional medications, etc.
Breadth of the claims: The broadest reasonable interpretation of the claims covers methods of treating, including curing, ADHD and/or reducing the symptoms thereof. However, without sufficient guidance on how to practice the methods as claimed, undue experimentation would be required to determine which of the combinations actually work (i.e. which symptoms, which dosing schedules, which routes no evidence of record that administration of a Mycobacterium bovis BCG strain would predictably treat ADHD and/or the symptoms thereof. Thus, even a skilled artisan would require excessive, trial-and-error style experimentation to determine the necessary parameters for practicing the methods, as claimed.
Amount of direction provided by Inventor and Existence of Working Examples:  The specification states “...there is no cure for ADHD...” (see [0005]). The specification provides a prophetic example of a placebo-controlled study that “could be” used to evaluate the safety and efficacy of a BCG vaccine (i.e. Mycobacterium tuberculosis strain) in treating Attention-Deficit/ Hyperactivity Disorder (ADHD); see page 31. However, since the example is prophetic, there are no results to evaluate, and thus no evidence of record that administration of a BCG vaccine under what, if any, conditions actually treats ADHD and/or any symptom thereof. Further, the specification defines treating to encompass “...with the purpose to cure, heal, alleviate, relieve, alter, remedy, ameliorate, improve or affect the disease, the symptoms of disease, or the predisposition toward disease” (e.g. see [0025]; emphasis added). However, the specification does not adequately disclose methods for curing ADHD.  The specification Mycobacterium bovis BCG strain reduces at least one sign or symptom of ADHD, wherein the sign or symptom is selected from inattention, impulsivity, and/or hyperactivity. The specification does not adequately disclose methods wherein administration of BCG elevates or increases an immune system activity, wherein the elevation or increase in immune system function is evidenced by the production of TH1 cytokines, upregulation of granzyme B, or both; nor how this immune system activity is related to curing ADHD and/or reducing symptoms of ADHD (i.e. lacks a nexus).  The specification does not adequately disclose methods wherein detecting a baseline expression level of one or more chemokines and/or cytokines, VEGF, G-CSF, EGF, granzyme B, FGF-basic and HGF in the subject suffering from or suspecting of suffering from ADHD prior to the administration of the composition comprising BCG yields a method for curing ADHD and/or reducing the symptoms of ADHD (i.e. lacks a nexus). The specification does not adequately disclose methods wherein the chemokines and/or cytokines are selected form the group consisting of IL-1, IL-IRA, IL-2, IL2R, IL-4, IL-5, IL-6, IL-7, IL-8, IL-10, IL-12, IL-13, IL-15, IL-17, IL-21, IFN-y, IFN-o, TNF-a, IP-10, MCP-1, MIG, MIP-a, MIP-B, GM-CSF, Eotaxin, and RANTES nor adequately describe the nexus between elevated chemokines and/or cytokines and curing and/or treating ADHD and/or reducing the symptoms thereof. Accordingly, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification (e.g. only generic ranges, routes, schedules, etc.) and the specification fails to teach a representative number and/or variety of species, as set forth above.  Thus, the only way to determine if a Mycobacterium bovis BCG strain, heat-killed or attenuated in any particular way, the empirical testing in a variety of subjects (or animal models) using a variety of therapeutic amounts, dosing schedules, and routes of administration, in both control and experimental groups, each sufficiently large enough for statistical evaluation.  Yet, testing such a vast number of options would be easily recognized by the skilled practitioner to be disproportionately demanding and thus rise to the level of a non-routine (i.e. undue) amount. Accordingly, the methods cannot be practiced with a reasonable expectation of success but without first conducting an undue amount of haphazard, trial-and-error experimentation, as detailed above. 
State of the Prior Art and Level of Predictability in the Art: Before the effective filing date of the invention, the state of the art does not provide sufficient support.  For example, with regards to diagnosing ADHD, it is noted that the American Psychiatric Association’s Diagnostic and Statistical Manual is the standard used, as evidenced by, for example, Bell 2011 (A Critical Review of ADHD Diagnostic Criteria: What to Address in the DSM-V; Journal of Attention Disorders 15(1):3-10), which teaches that to receive a formal diagnosis of ADHD an individual must exhibit 6 or more symptoms before the age of 7 in two or more contexts (see page 3, Introduction). Furthermore, the types and levels of cytokines associated with ADHD is unpredictable, as evidenced by, for example, Leffa et al. 2017 (Increased Oxidative Parameters and Decreased Cytokine Levels in an animal model of Attention-Deficit/Hyperactivity Disorder; Neurochem Res 42:3084-3092) which teaches that although ADHD is a common disorder, its pathophysiology is not completely understood and studies on neuroimaging, cognition, and biochemical assessment have been delineating ADHD as a heterogeneous disorder with a multifactorial causation (e.g. page 3084, Introduction). Leffa teaches that some studies have shown increases in cytokine expression associated with attention problems, whereas other studies have shown decreases, and still others have recorded no clear differences (i.e. there is no art-recognized correlation between the claimed cytokines and treating ADHD; e.g. page 3085, left column; and page 3086, right column; and Figure 3).  Therefore, the state of the art provides evidence that there is unpredictability in the results obtained from any species other than those specifically enumerated and accordingly, the evidence indicates even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed. However, it is again noted, that there are no properly disclosed species and no evidence of record that administration of a heat-killed or live attenuated Mycobacterium strain of BCG would predictably treat/cure ADHD or reliably reduce any symptoms thereof.  Therefore, the claims are not enabled because even the skilled artisan cannot make and use the invention, with a reasonable expectation of success, and without an undue amount of experimentation first, for example, to determine the necessary parameters required to practice the methods and determine if the methods actually work.
Relative Skill of Those in the Art:  The relative level of skill of those in the art is deemed to be high (e.g. PhD/MD level); however, even one of skill in the art could not predictably extrapolate the very narrow teachings in the specification, limited to a prophetic study of what could be done with a BCG vaccine with subjects already having ADHD diagnoses as compared to control subjects, coupled to highly generalized teachings for therapeutic amounts, dosing schedules, and/or routes of administration, to 
Quantity of Experimentation Necessary Based on Content of the Disclosure: The specification does not enable the genus because where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims; In re Soil, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required; In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity); see also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); and In re Vaeck, 947 F.2d 488,496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). Accordingly, without such guidance, the experimentation left to those skilled in the art is unnecessarily and improperly extensive and undue; See Amgen, Inc. v. Chugai Pharmaceutical Co. Ltd., 927 F, 2d 1200, 18 USPQ 1016 (Fed. Cir. 1991) at 18 USPQ 1026 1027 and Exparte Forman, 230 USPQ 546 (BPAI 1986). Therefore, the scope of enablement provided to one skilled in the art is not commensurate with the scope of protection sought by the claims.
Consequently, in view of the lack of guidance and direction provided by Applicant there would be undue experimentation required to practice the claimed invention, with a reasonable expectation of success, absent a specific and detailed description in Applicant's specification of how to effectively make and/or use the claimed invention.  Thus, Applicant has not satisfied the requirements as set forth under 35 U.S.C. 112 first paragraph or 35 U.S.C. 112(a).

Applicant’s Arguments
11. Applicant argues:
The specification as originally filed enables the claimed method at least because it provides guidance throughout the specification for dosing and routes of administration for using heat-killed or live-attenuated BCG in the treatment of ADHD including a prophetic example providing explicit guidance on how M. bovis BCG vaccine could be administered to treat ADHD; see Remarks, page 7.
The level of one of ordinary skill in the art would be at least a bachelor’s degree, and the state of the art was such that numerous studies taught the efficacy of various heat-killed or live-attenuated Mycobacterial species for treating numerous conditions including, tuberculosis, chronic fatigue syndrome, asthma, COPD, stress, parasitic infections, immune system imbalance, autoimmune disorders, hypercholesterolemia, diabetes, post-traumatic stress disorder; thus only routine experimentation would be required; see Remarks, page 7.

Response to Arguments
12.  Applicant’s arguments have been fully considered but are not persuasive.
	With regards to argument A, similar to above, the Office disagrees with Applicant’s assessment of since [28] is merely an overview; [34-39] identifies a variety of mycobacterial species and strains that might be used; and [46-57] state that, for example, dosage for any one subject depends on many factors, including the subject’s size, body surface area, age, the particular composition to be administered, time and route of administration, general health, and other drugs being administered concurrently 6 to 109 cells per ml; and 5 to 1500 microliters; and 0.01 mg to 2 mg); and/or administered on a wide variety of dosing schedules (i.e. ranging from 8-10 times over 4 weeks to 1 time per year for 1 to 10 years); using any known route of administration, with or without additional agents or substances. Thus, this argument is not persuasive because none of the highly-generic teachings reduces the actual amount of experimentation required since the intended result (i.e. the curing, treating, reducing etc. of ADHD and/or symptoms) of administering any combination of these generic teachings must still be determined, empirically, i.e. after any particular options are randomly selected, combined and tested based on the insufficient particular guidance provided. Further, paragraphs 46-57 support the Office’s position that undue experimentation is required to practice the invention with a reasonable expectation of success based on the lack of particular guidance.  Furthermore, with regards to the prophetic example, it is again noted that because no results are available, no evidence that a BCG vaccine cures or treats ADHD or even reduces a symptom thereof has been provided; and thus, this argument is also not persuasive.
With regards to argument B, similar to above, the Office disagrees and notes that none of the conditions treated is ADHD or any condition related to ADHD. Thus, this argument is not persuasive because none of the cited references teach a skilled artisan how to make and use the invention without first planning and executing an undue amount of experimentation. For example, methods for using a BCG vaccine to treat, inter alia, cancer would not in any way reduce the amount of experimentation needed to is not sufficient for enablement but does provide evidence that (1) there is unpredictability in the results obtained from any species other than those specifically enumerated and (2) even skilled artisans could not reliably predict the operability in the invention of any species other than the one disclosed (i.e. in the instant case, zero). Thus, it remains the Office’s position that the only way to determine if a BCG strain, heat-killed or attenuated in any particular way, actually treats/cures ADHD or reduces the symptoms thereof, is the empirical testing of each option (i.e. each dose, each frequency, each patient population, each route of administration, etc.) encompassed in a variety of subjects (or animal models), in both control and experimental groups, each sufficiently large enough for statistical evaluation; and that a skilled artisan would easily view this amount of experimentation as a non-routine (i.e. undue) amount based on the lack of particular guidance in the instant specification.
	Therefore, all of Applicant’s arguments have been considered but were not deemed persuasive; accordingly, the rejection is maintained for reasons of record.
Conclusion
13. No claims are allowed.

14.  All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

15.  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

16.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 

17.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
February 17, 2022